Citation Nr: 1143063	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney







INTRODUCTION

The Veteran served on active duty from December 1983 to September 1992, January 2005 to January 2006 and November 2007 to January 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's cervical spine disability, diagnosed as cervical degenerative disc disease and osteoarthritis, is related to active service.


CONCLUSION OF LAW

The Veteran's cervical spine disability, diagnosed as cervical degenerative disc disease and osteoarthritis, was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011).  To the extent that there may be any deficiency of notice or assistance as to the claim for service connection for a cervical spine disability, to include degenerative disc disease, there is no prejudice to the Veteran in proceeding with adjudication of this issue given the favorable nature of the Board's decision. 

B. Legal Criteria, Factual Background and Analysis

The Veteran seeks service connection for a cervical spine disability, which he contends initially manifested in service.  Specifically, he contends that his disability stems from an in-service incident in December 2007, when he had to transport four duffle bags, weighing about 50 pounds each, and a 24-pound rucksack from buses to tents and vehicles several times upon arrival in Kuwait.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Current medical evidence confirms a diagnosis of a cervical spine disability.  Specifically, during a March 2009 VA examination, the Veteran was diagnosed with cervical degenerative disc disease C5-C6 and osteoarthritis of the cervical spine. 

The Veteran's service treatment records (STRs) document the onset of his cervical spine disability.  In February 2008, the Veteran began seeking treatment for discomfort he experienced following the transporting of the personal items, as recounted above.  The Veteran was prescribed pain medication and physical therapy to address the pain in his neck, pain and weakness in his right arm and tingling of his fingers that resulted from his disability, and he was placed on a physical profile.  In March 2008, the Veteran was diagnosed with cervical degenerative disc disease and mild neuroforaminal stenosis, and continued receiving treatment for his disability.

The Veteran's medical history is negative for complaints relating to the cervical spine prior to his December 2007 in-service injury.  Subsequent to that injury, he began experiencing problems relating to his cervical spine, sought treatment and was diagnosed with cervical degenerative disc disease and mild neuroforaminal stenosis.  Then, two months after the Veteran's separation from service, he was diagnosed with cervical degenerative disc disease and osteoarthritis of the cervical spine during the March 2009 VA examination.  There is no evidence that this post-service diagnosis could be attributed to any intercurrent causes.  As this demonstrates that the Veteran's chronic disease originated and was established as such during service, and manifested itself shortly after service, the criteria for 
38 C.F.R. § 3.303(b) are satisfied.

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for a cervical spine disability, diagnosed as cervical degenerative disc disease and osteoarthritis.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).







ORDER

Service connection for a cervical spine disability, diagnosed as cervical degenerative disc disease and osteoarthritis, is granted.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


